Title: To John Adams from United States House of Representatives, 19 July 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					July 19, 1790
				
				The House of Representatives have passed a bill, entitled “An act to provide more effectually for the collection of the duties imposed by law on goods, wares, and merchandise, imported into the United States, and on the tonnage of ships or vessels;” and a resolve, providing for the salaries of the clerks in the office of the commissioner of army accounts; to which they desire the concurrence of the Senate;They have agreed to the amendment proposed by the Senate to the bill, entitled “An act providing for holding a treaty or treaties to establish peace with certain Indian tribes;”They have passed a bill, entitled “An act making further provision for the payment of the debts of the United States,” to which they desire the concurrence of the Senate;And they have agreed to the third amendment of the Senate to the bill, entitled “An act to regulate trade and intercourse with the Indian tribes.”
				
					
				
				
			